Stephens, J.
1. A telephone booth in a public place in a store frequented by customers going in and out, which has a swinging door attached thereto, and which, when the booth is being entered and left by people entering it to use a telephone therein, opens to and fro, is not, by reason of the door opening to and fro in the frequented store, an instrumentality essentially dangerous, and from which it can be reasonably foreseen, either by the telephone company placing the booth in the store or by the proprietor of the store in consenting to the presence of the booth therein, that customers sitting in chairs or upon stools at a soda fount in close proximity to the booth will be knocked over and injured by the opening and shutting of the door when in use by members of the public frequenting the store and entering and leaving the booth. There is therefore no negligence as respects a customer of the store occupying a stool at the soda fount in close proximity to the telephone booth, on the part either of the telephone company or of the proprietor of the store, in locating and maintaining the booth in the store in such close proximity to chairs' or stools occupied by customers of the store that the stool occupied by the customer is knocked over and the customer is injured as a result of the opening of the door of the telephone booth by a customer of the telephone company entering or leaving the booth.
2. In a suit against the telephone company and the proprietor of the store, by a person injured as above indicated, the petition failed to set out a cause of action as against either defendant, and was, on demurrers, properly dismissed as to both defendants.

Judgment affirmed.


Jenltins, P. J., and Bell, J., concur.